Hammond, J.
The declaration sets out that the plaintiffs “ desired greater security for their account than the credit of ” Crockwell, with whom they had made a contract to supply the inside finish and flooring for the defendant’s house. They were still to hold Crockwell. There was no novation, as in cases like Griffin v. Cunningham, 183 Mass. 505. The real contract, therefore, set out in the declaration was an oral contract to pay the debt of another, and was within the statute of frauds. O' Connell v. Mount Holyoke College, 174 Mass. 511, and cases cited.

Judgment affirmed.